Citation Nr: 0625297	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a right lower 
extremity disorder, other than right common peroneal 
neuropathy with foot drop and neuropathic pain.

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for a bilateral leg disorder.  The 
RO issued a notice of the decision in May 2001, and the 
veteran timely filed a Notice of Disagreement (NOD) in August 
2001.  Subsequently, in February 2002 the RO provided a 
Statement of the Case (SOC), and thereafter, in April 2002, 
the veteran timely filed a substantive appeal.  In July 2002 
the RO provided a Supplemental Statement of the Case (SSOC), 
confirming the denial of service connection.  

On appeal, the Board, in a January 2004 decision, granted 
service connection, limited to right common peroneal 
neuropathy with foot drop and neuropathic pain, but remanded 
the case for further development with respect to all other 
right lower extremity disorders and left lower extremity 
disorders.  Specifically, the Remand Order directed the RO to 
obtain all medical records pertaining to the veteran's 
bilateral leg disorder; to provide special orthopedic and 
neurological VA examinations; asked the examiners to 
determine whether any other lower extremity disorders 
existed; and if so, determine the likelihood that such 
disorder(s) were caused or aggravated by the veteran's active 
service, or were secondary to his service-connected right 
common peroneal neuropathy with foot drop and neuropathic 
pain.        

In response to the Board's grant of service connection, the 
RO issued a rating decision in January 2004, which awarded 
evaluations of 10 percent from December 11, 2000 (the date of 
the veteran's original claim) and 30 percent from June 18, 
2002 (the date of a pertinent VA examination) for the 
veteran's service-connected right common peroneal neuropathy 
with foot drop and neuropathic pain.  The RO issued a notice 
of this decision in February 2004, and the veteran expressed 
no timely disagreement with these ratings.    

Additionally, pursuant to the Board's Remand directive, the 
RO provided the required examinations in August 2005, and 
thereafter, in January 2006, it issued another decision 
granting service connection for a left lower extremity 
disorder, specifically overuse of this extremity as secondary 
to the service-connected right common peroneal neuropathy 
with foot drop and neuropathic pain, evaluating it at 10 
percent from December 11, 2000, the date the RO received the 
veteran's claim.  The RO provided the veteran with notice of 
this decision in January 2006, as well as an SSOC, which 
reflects a grant of service connection and 10 percent 
evaluation for overuse of the lower left extremity as 
secondary to the veteran's service-connected disability but 
also reflects a continuation of the denial of service 
connection for a right lower extremity disability (apart from 
the service-connected right common peroneal neuropathy with 
foot drop and neuropathic pain).  The veteran has expressed 
no disagreement with the rating or effective date assigned 
for his left lower extremity and therefore an issue relating 
to his left leg is not before the Board in the instant 
appeal.    

The RO has completed the required development as set forth in 
the Board's January 2004 Remand, and therefore the Board 
proceeds with its review of the appeal for service connection 
for a disability of the right lower extremity (other than 
service-connected right common peroneal neuropathy with foot 
drop and neuropathic pain).  

With respect to the veteran's PTSD claim, which he filed in 
June 2002, the RO issued a decision in October 2002 denying 
service connection.  The veteran received a notice of that 
decision in October 2002 and timely filed an NOD in February 
2003.  As noted in the June 2006 Post-Remand Brief of the 
veteran's accredited representative, the RO took no further 
action on this matter, and because it never issued a 
requisite SOC addressing the PTSD claim, the Board must 
remand the issue to cure this defect.  On remand, the RO must 
issue an SOC and provide the veteran with the opportunity to 
perfect his appeal of this issue thereafter by timely filing 
a substantive appeal.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

The Board further notes that in April 2004, April 2005 and 
June 2005 correspondences, the veteran raised an issue with 
respect to a back disability, claimed as secondary to his 
service-connected right common peroneal neuropathy with foot 
drop and neuropathic pain.  Additionally, in a February 2006 
correspondence, his accredited representative indicated that 
the veteran wished "to establish entitlement to an increased 
rating for his service-connected right leg and right foot 
condition."  As this correspondence does not constitute a 
timely NOD with the RO's January 2004 rating of this 
disability, and because the RO has adjudicated neither the 
back disability claim nor the claim for an increased rating, 
the Board refers these matters to the RO for its 
determination.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of the claim addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate this claim.

2.	Most of the medical evidence of record does not establish 
any additional disabilities of the lower right extremity 
apart from that for which the veteran already is service 
connected; the medical opinions that do offer diagnoses of 
different disabilities relating to the right lower 
extremity appear many years after service and there is no 
competent opinion that links any such disorder to service; 
there is no medical evidence or competent opinion that 
shows the veteran has a disability of the lower right 
extremity (apart from that for which he is already service 
connected) that was caused or aggravated by a service-
connected disorder, to include right common peroneal 
neuropathy with foot drop and neuropathic pain.


CONCLUSION OF LAW

A right lower extremity disorder, other than right common 
peroneal neuropathy with foot drop and neuropathic pain, was 
not incurred in or aggravated by active service, nor may 
arthritis of any joint in the right leg or foot be presumed 
to have been incurred therein; the claimed disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303; 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2005 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.   This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as relevant records from any 
Federal agency, to include VA Medical Centers and the Social 
Security Administration, as well as its obligation to help 
attain records not in the Federal Government's possession, to 
include private medical records and records from State or 
local governments or former employers, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other pertinent supporting 
evidence or information in his possession.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim service connection for a 
right lower extremity disorder, other than right common 
peroneal neuropathy with foot drop and neuropathic pain, but 
he was not provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for 
service connection renders moot any question about any 
disability rating or effective date.  Moreover, the RO cured 
any defect in Dingess notice in its May 2006 letter, which 
fully apprised the veteran of these two elements.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the RO's 
January 2006 adjudication of the issue in its May 2005 
letter.  Accordingly, the RO provided proper VCAA notice at 
the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran was provided 
multiple VA examinations, which included opinions addressing 
the contended causal relationships, the most recent ones 
having occurred in August 2005.  These examinations, when 
considered together, were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection

a. Law and Regulations
Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans, 
12 Vet. App. at 29 (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disease.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that "when aggravation of a 
veteran's non-service-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
see Libertine v. Brown 9 Vet. App. 521, 522 (1996) 
("Additional disability resulting from the aggravation of a 
non-service-connected [secondary] condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a)").  If a veteran succeeds in establishing service 
connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).  

Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


b. Analysis

Service Record
In the veteran's July 1965 Report of Medical History, he 
indicated that he was in good health and that he never had 
foot trouble.  The accompanying Report of Medical Examination 
revealed a normal clinical evaluation of the veteran's feet 
and lower extremities.  A May 1967 Report of Medical 
Examination and Report of Medical History contain identical 
results as do the veteran's December 1969 Reports of Medical 
Examination and Medical History for Separation.

A November 1969 Chronological Record of Medical Care notes 
that the veteran twisted his left ankle, for which he 
received X-rays and an Ace wrap.  An accompanying report 
elaborated that the veteran experienced pain over the lateral 
malleolus with minimal soft tissue swelling in that region.  
This report also detailed that the veteran had fractured the 
port aspect of his left calcaneus.  (The issue on appeal is 
the right lower extremity; service connection is in effect 
for the left lower extremity.)  

No other service medical records describe any other lower 
extremity maladies.

Post-Service Record
The post-service record contains numerous private and VA 
medical reports, spanning May 1994 to August 2005.



1994 Private Medical Reports
The veteran submitted private medical notes indicating 
treatment for his right lower extremity and leg between May 
to September 1994.  The May 1994 notation indicates the 
veteran's complaints of problems with the right toe.  As 
recorded in a July 1994 note, the veteran complained of 
weakness in the right leg and received a diagnosis of 
peroneal compression syndrome with right ankle drop.  In 
September 1994, he received a diagnosis of right common 
peroneal neuropathy.    

January 2001 VA Examination 
After taking a patient history and recording the veteran's 
reported symptoms, the January 2001 examiner conveyed that 
the veteran had received an evaluation in 1995 during which 
time he had weakness of the dorsiflexion of the right large 
toe, which had lasted for 9 months.  No diagnosis was 
established at that time, however.

After a physical examination, the examiner diagnosed the 
veteran with a history of complaints of burning and aching of 
the lower extremities from mid-shin to the feet, stemming 
from an unknown cause, but associated with moderate loss of 
dorsiflexion of the right large toe and normal orthopedic and 
neurological examination of the lower extremities.  He did 
not provide any additional diagnosis and also conveyed that 
he did not review the veteran's claims file, clinical record, 
or any X-ray reports.  

November 2001 VA Medical Reports
A November 2001 exam of the veteran's foot revealed no acute 
osseous abnormality and no pes planus.  The veteran displayed 
adequately maintained joint spaces, and the examiner 
determined that the veteran had calcaneal spur formation.  A 
history of foot pain was also noted.  

In another November 2001 VA medical note, the examiner 
concluded after examination and description of symptoms that 
the veteran had a neuritis of the superficial peroneal nerve.  



June 2002 VA Examinations 
In a June 2002 VA examination, the veteran was assessed for 
right foot weakness and neuropathic pain.  The examiner 
performed an electromyogram (EMG) test on the veteran, which 
he found to be grossly abnormal and reflective of chronic 
severe neuropathic process involving the right common 
peroneal nerve.  This test also revealed abnormal nerve 
conduction with severe loss of amplitude of the compound 
motor action potential with pickup over the right extensor 
digitorum brevis muscle.  From these data, the examiner 
concluded that the veteran experienced chronic (since 1969) 
right peroneal neuropathy with foot drop and neuropathic 
pain.  (The RO subsequently granted service connection for 
this disorder.)  This report contained no other diagnosis.

In another June 2002 VA examination report, a follow-up of 
his chronic right common peroneal mononeuropathy with waxing 
and waning symptoms, the physician noted that the veteran 
complained of greater right foot weakness since April, with 
foot drop and slapping upon ambulation.  An MRI of the right 
foot revealed a possible partial tear of the peroneus brevis 
tendon at the ankle.  No additional diagnosis was offered.  

An additional June 2002 VA medical note with respect to the 
veteran's right ankle states that he had calcaneal spurring 
and arterial calcification commonly observed in diabetic 
patients.  

June 2002, July 2002 & December 2002 VA MRI Evaluations
A June 2002 MRI evaluation revealed thickening and edema of 
the most proximal visualized portion of the peroneus brevis 
tendon, with local water signal intensity.  The peroneus 
longus appeared small and other visualized tendons were 
unremarkable.  The bony structures were normal in appearance.  
From this, the examiner found evidence of a partial tear of 
the peroneal brevis tendon at the ankle.

In the July 2002 MRI evaluation of the bilateral tibia and 
fibula, the examiner noted an asymmetrical fat-saturation 
distribution and some areas of increased signal within bone 
marrow, to include a portion of the right fibula, which he 
stated was likely related to that rather than representing a 
true abnormal signal or enhancement.  The examiner also 
commented that there appeared to be a cyst (approximately 1.3 
x 1.3 cm) on the posterolateral soft tissues of the right 
leg, just below the level of the knee joint, which was 
present in the region of the common peroneal nerve and could 
compress it.  He noted that it was of uncertain significance, 
but likely represented a cyst extending off the lateral 
meniscus.  The examiner additionally observed another small 
cystic structure on the right just below and anterior to the 
right fibula, which was nonspecific and could likewise 
represent a small cyst extending off the tibiofibular joint 
or possibly a meniscal cyst.  

From this, the examiner gave his impression of a small cystic 
structure on the right in the region of the common peroneal 
nerve, approximately the level of the tibiofibular joint, 
which could likely compress the peroneal nerve in this 
location.  When compared with the June 2002 MRI of the right 
foot, the examiner stated that there was a possible tear of 
the peroneus brevis tendon and recommended a right ankle MRI.  
He offered no other diagnosis.          

In a December 2002 MRI evaluation, the veteran's history of 
cystic structures was recorded.  The examiner noted thinning 
of the articular cartilage and mild marginal degenerative 
spurring distal femur and proxima tibia.  He too detected 
multiple cystic structures, one of which was posterolateral 
to the proximal tibiofibular articulation and positioned near 
the common peroneal nerve region.  He also observed mild 
degenerative changes posterior horns lateral and medial 
meniscus otherwise intact without tear.  All other ligaments 
and tendons remained intact.  

Based on a reading of this MRI, the examiner confirmed that 
the veteran had lobulated cysts near the fibular head and 
lateral to the proximal tibia and concluded that the cyst 
located near the peroneal nerve could cause compression of 
it.  He diagnosed the veteran with mild osseous degenerative 
changes and mild degenerative changes of the posterior horns 
medial and lateral menisci without tear.  The examiner also 
noted an abnormal reading of signal intensity at the 
posterior aspects of the medial femoral chondyle, which "may 
be secondary to osteochondral injury.  Correlate 
clinically."  



April 2002, January 2003, March 2003, June 2003 & December 
2004 VA Examinations
After taking a history from the veteran and conducting a 
physical examination of him, the April 2002 examiner 
concluded that the veteran had a probable right common 
peroneal mononeuropathy (chronic) with waxing and waning 
symptoms of an unknown etiology.  He also conveyed a 
questionable diagnosis of common peroneal neuroma.

It was reported in a January 2003 VA medical report that the 
veteran had right peroneal neuropathy, and the progress notes 
from a March 2003 examination reveal the veteran's history of 
bilateral lower leg pain status post combat injury as well as 
a diagnosis of right common peroneal mononeuropathy and foot 
drop with some pain at night and numbness in the dorsal 
surface of the right foot.  Neither examiner provided an 
additional diagnosis.  

In a June 2003 VA medical report, the examiner noted that he 
had no access to the veteran's MRIs or other medical files, 
but stated that an initial evaluation revealed a small 
femoral condylar lesion consistent with OCD lesion or 
osteochondral trauma.  He further detected multiple cystic 
lesions with increased uptake in the fibular head and common 
peroneal nerve regions.  Without any previous medical notes, 
EMG or MRI reports or neurology consultation notes, this 
examiner acknowledged that it was extremely difficult to 
assess the cause of the veteran's observable foot drop.  He 
offered no further diagnosis.  

In December 2004 progress notes, the examiner concluded after 
physical examination that the veteran had peroneal nerve 
damage on the right and resulting foot drop.  No other 
diagnoses were offered.

August 2005 VA Examinations
After a physical examination of the veteran, this examiner, 
like previous physicians, determined that the veteran had a 
right lower extremity common peroneal nerve injury with foot 
drop.  He noted that both motor and sensory function were 
absent in the peroneal distribution.  The examiner provided 
no other diagnosis of the right lower extremity.    

In an August 2005 neurology examination, the examiner noted 
the previous, consistent diagnoses of common peroneal 
neuropathy and acknowledged that he had reviewed the claims 
file.  Again, like previous examiners, this neurologist 
determined that the veteran exhibited clinical features of 
right common peroneal neuropathy with some preservation of 
the anterior tibialis function.  He stated that the veteran 
must use a brace for reasonable stability and safety, and 
noted sensory changes in the appropriate distribution.  The 
examiner commented that the veteran did not experience 
consistently prominent pain and that it could be categorized 
as general neuropathic, although it was indefinite from the 
information characterized during the examination.  He further 
noted that EMG testing confirmed the veteran's neurological 
injury, thus alleviating the necessity of an additional 
evaluation.  The examiner found no additional evidence of 
neurological injury and diagnosed the veteran with right 
common peroneal neuropathy with motor deficits in the 
appropriate distribution and patchy sensory abnormalities in 
the peroneal distribution.  Although he stated that the issue 
of neuropathic pain had not been clearly defined and that the 
veteran did experience intermittent irritating burning and 
pain in the feet, he found that such sensations were not 
prominent, but were intermittent, aggravating factors.  The 
examiner provided no other diagnoses.     

Discussion
As is evident from a review of the service and post-service 
medical records, the veteran has repeatedly received the same 
diagnosis of the right lower extremity for which he already 
has been service connected, namely, right common peroneal 
neuropathy with foot drop and neuropathic pain.  The 
September 1994 private medical report and the VA medical 
reports from June 2002, April 2002, January 2003, March 2003, 
December 2004 and August 2005 consistently diagnose the 
veteran with this disability and most do not offer any 
additional diagnoses of the right lower extremity.  In 
medical notes where clinicians appear to reflect additional 
diagnoses, the medical examiners have not linked such 
disorders to the veteran's service, nor do they suggest that 
these disorders were caused or aggravated by the veteran's 
service-connected disability of either leg.  For example, the 
November 2001, June 2002 and December 2002 VA examiners 
determined that the veteran exhibited calcaneal spurring, 
while the July 2002 and December 2002 MRI examiners and the 
June 2003 VA examiner detected cystic structures, but none 
linked these disorders to the veteran's active service or to 
a service-connected disability.  The December 2002 examiner's 
finding of mild osseous degenerative changes and mild 
degenerative changes of the posterior horns medial and 
lateral menisci alone, does not support a grant of service 
connection in the absence of a competent opinion about 
whether a nexus existed between these abnormalities and the 
veteran's service or his service-connected disorder.  


III. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a right lower extremity disorder, 
other than right common peroneal neuropathy with foot drop 
and neuropathic pain, is denied.


REMAND

As noted in the Introduction, the RO denied service 
connection for PTSD in an October 2002 decision.  The veteran 
thereafter submitted a timely NOD with that determination, 
but he did not receive an SOC from the RO with respect to 
this claim.  38 C.F.R. § 20.201; accord Gallegos v. Gober, 
283 F.3d 1309, 1313-14 (Fed. Cir. 2002).  Instead, in a 
January 2004 letter, the RO erroneously indicated to the 
veteran that this claim "is currently on Appeal with our 
office, therefore we are unable to [ac]cept this as notice of 
disagreement.  Your claim is currently at the Board of 
Veterans Appeal in Washington, D.C.  You will be notified in 
writ[ing] as to the next step in the Appeal process."  
(Emphasis in original).  Because the RO has not issued the 
required SOC with respect to this claim, the Board must 
remand the case for the necessary action.  See Manlincon, 12 
Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

The RO should issue an SOC to the veteran and his 
representative addressing the issue of entitlement to 
service connection for PTSD.  The SOC should include all 
relevant law and regulations pertaining to the claim.  The 
veteran must be advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 20.302(b) (2005).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


